                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE


 BENCH WALK LIGHTING LLC,

                        Plaintiff,

                        v.

 OSRAM SYLVANIA, INC.; OSRAM
                                                                   C.A. No. 18-1732-RGA
 LICHT AG; OSRAM GMBH; OSRAM
 OPTO SEMICONDUCTORS GMBH & CO.;
 OSRAM OPTO SEMICONDUCTORS, INC.;
 LEDVANCE GMBH; LEDVANCE LLC;
 LED ENGINE, INC.

                        Defendants.


                                STIPULATION OF DISMISSAL

       This stipulation is made by and between Plaintiff Bench Walk Lighting LLC (“Plaintiff”)

and Defendants OSRAM Sylvania, Inc., OSRAM Licht AG, OSRAM GmbH, OSRAM Opto

Semiconductors GmbH & Co., OSRAM Opto Semiconductors Inc., LEDVANCE GmbH,

LEDVANCE LLC and LED ENGINE, Inc. (collectively, “Defendants”).

       WHEREAS, through a complaint filed on November 2, 2018 and then amended on May

10, 2019, Plaintiff filed an action for patent infringement against Defendants this District

alleging that Defendants infringe United States Patent Nos. 6,325,524; 6,806,658; 7,115,428;

7,145,182; 7,239,080; 7,470,936; 7,488,990; 7,519,287; 7,847,300; 8,034,644; 8,405,181;

9,209,373; 9,882,094; and 9,887,338; and

       WHEREAS, Plaintiff and Defendants have agreed to the terms and conditions

representing a negotiated settlement of this action and have set forth those terms and conditions

in a confidential Settlement Agreement (“the Agreement”);
       IT IS HEREBY STIPULATED AND AGREED through their undersigned counsel of

record, that pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii) and in consideration of the Agreement,

Plaintiff and Defendants agree and stipulate to the following:

       1.      All claims of Plaintiffs are hereby dismissed with prejudice;

       2.      Plaintiff and Defendants shall each bear their own costs and attorney fees;

       3.      The Court shall retain jurisdiction over the parties and this action to the extent

necessary to enforce the terms of the Agreement.


 Dated: October 30, 2019                                     Respectfully Submitted,

  /s/ Eric J. Evain                                          /s/ John W. Shaw
                                                             John W. Shaw (No. 3362)
  Eric J. Evain (# 3729)
                                                             Nathan Roger Hoeschen (No. 6232)
  eevain@gelaw.com
                                                             SHAW KELLER LLP
  Edward M. Lilly (# 3967)
                                                             I.M. Pei Building
  elilly@gelaw.com
                                                             1105 North Market Street, 12th Floor
  GRANT & EISENHOFER P.A.
                                                             Wilmington, DE 19801
  123 Justison Street
                                                             (302) 298-0700
  Wilmington, DE 19801
                                                             jshaw@shawkeller.com
  Tel: 302-622-7000
                                                             nhoeschen@shawkeller.com
  Fax: 302-622-7100
                                                             Attorneys for Defendants
  Attorneys for Plaintiff



       IT IS SO ORDERED, this _____________ day of ___________________, 2019.




                                                     ______________________________
                                                     United States District Judge
